Exhibit 10.1


AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
OCH-ZIFF HOLDING CORPORATION
Och-Ziff Holding Corporation (hereinafter the "Corporation"), a corporation
organized and existing under the General Corporation Law of the State of
Delaware as set forth in Title 8 of the Delaware Code (the "GCL"), does hereby
certify as follows:
(l)    The name of the Corporation is Och-Ziff Holding Corporation. The original
Certificate of Incorporation of the Corporation was filed with the office of the
Secretary of State of the State of Delaware on the 12th day of July, 2007.
(2)This Amended and Restated Certificate of Incorporation was duly adopted by
the Board of Directors of the Corporation and by the sole stockholder of the
Corporation in accordance with Sections 228, 242 and 245 of the GCL, and
restates, integrates and further amends the provisions of the Corporation's
Certificate of Incorporation.
(3)The text of the Certificate of Incorporation is hereby amended and restated
in its entirety to read as follows:
FIRST: The name of the Corporation is Och-Ziff Holding Corporation (the
"Corporation").
SECOND: The address of the registered office of the Corporation in the State of
Delaware is 1209 Orange Street, in the City of Wilmington, County of New Castle.
The name of its registered agent at that address is The Corporation Trust
Company.
THIRD: The purpose of the Corporation is to engage in any lawful act or activity
for which a corporation may be organized under the General Corporation Law of
the State of Delaware as set forth in Title 8 of the Delaware Code (the "GCL").
FOURTH: The total number of shares of stock which the Corporation shall have
authority to issue is 1,000 shares of Common Stock, each having a par value of
one penny ($.01).
FIFTH: The following provisions are inserted for the management of the business
and the conduct of the affairs of the Corporation, and for further definition,
limitation and regulation of the powers of the Corporation and of its directors
and stockholders:
(1)The business and affairs of the Corporation shall be managed by or under the
direction of the Board of Directors.


1



--------------------------------------------------------------------------------





(2)The directors shall have concurrent power with the stockholders to make,
alter, amend, change, add to or repeal the By-Laws of the Corporation.
(3)The number of directors of the Corporation shall be as from time to time
fixed by, or in the manner provided in, the By-Laws of the Corporation. Election
of directors need not be by written ballot unless the By-Laws so provide. The
Board of Directors of the Corporation may appoint a Chairman in accordance with
the By-Laws and the vote of any such Chairman at a meeting of the Board of
Directors shall break any deadlock.
(4)No director shall be personally liable to the Corporation or any of its
stockholders for monetary damages for breach of fiduciary duty as a director,
except for liability (i) for any breach of the director's duty of loyalty to the
Corporation or its stockholders, (ii) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of law, (iii)
pursuant to Section 174 of the GCL or (iv) for any transaction from which the
director derived an improper personal benefit. Any repeal or modification of
this Article FIFTH by the stockholders of the Corporation shall not adversely
affect any right or protection of a director of the Corporation existing at the
time of such repeal or modification with respect to acts or omissions occurring
prior to such repeal or modification.
(5)In addition to the powers and authority hereinbefore or by statute expressly
conferred upon them, the directors are hereby empowered to exercise all such
powers and do all such acts and things as may be exercised or done by the
Corporation, subject, nevertheless, to the provisions of the GCL, this
Certificate of Incorporation, and any By-Laws adopted by the stockholders;
provided, however, that no By-Laws hereafter adopted by the stockholders shall
invalidate any prior act of the directors which would have been valid if such
By-Laws had not been adopted.
SIXTH: Meetings of stockholders may be held within or without the State of
Delaware, as the By-Laws may provide. The books of the Corporation may be kept
(subject to any provision contained in the GCL) outside the State of Delaware at
such place or places as may be designated from time to time by the Board of
Directors or in the By-Laws of the Corporation.
SEVENTH: The Corporation reserves the right to amend, alter, change or repeal
any provision contained in this Certificate of Incorporation, in the manner now
or hereafter


2



--------------------------------------------------------------------------------





prescribed by statute, and all rights conferred upon stockholders herein are
granted subject to this reservation.
IN WITNESS WHEREOF, the Corporation has caused this Amended and Restated
Certificate of Incorporation to be executed by a duly authorized officer this
28th day of May, 2019.
OCH-ZIFF HOLDING CORPORATION
By: /s/ Daniel S. Och
Name: Daniel S. Och
Title: Authorized Officer




3

